In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-22-00008-CV
                             ________________________


      DERRICK WOODFIN AND SHAWN JOHNSON-WOODFIN, APPELLANTS

                                           V.

          ALICIA CIESLEWICZ AND RANDALL CIESLEWICZ, APPELLEES



                    On Appeal from the County Court at Law Number 1
                                Williamson County, Texas
            Trial Court No. 21-1354-CC1; Honorable Brandy Hallford, Presiding


                                    February 25, 2022

                ORDER RETURNING TRANSFERRED APPEAL
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellants, Derrick Woodfin and Shawn Johnson-Woodfin, filed a notice of appeal

from the trial court’s judgment with the Williamson County Clerk on December 1, 2021.

The Third Court of Appeals docketed the appeal as cause number 03-21-00629-CV. On

December 6, 2021, Appellants filed a copy of the notice of appeal directly with the Third

Court. The Third Court mistakenly docketed the duplicate appeal as cause number 03-
21-00639-CV. The duplicate appeal, cause number 03-21-00639-CV, was transferred to

this court on December 22, 2021, pursuant to an order of the Texas Supreme Court. See

TEX. GOV’T CODE ANN. § 73.001 (authorizing the Supreme Court to transfer appeals from

one court of appeals to another as part of its docket equalization efforts); Misc. Docket

Order No. 21-9153 (Tex. Dec. 22, 2021) (directing the Third Court of Appeals to transfer

the first thirteen cases filed on or after December 2, 2021, to the Seventh Court of

Appeals). Because the duplicate appeal was mistakenly filed and then transferred to this

court, we direct the clerk of this court to immediately return the appeal to the Third Court,

along with the appellate record, all party filings, and all orders of the court.


       It is so ordered.


                                                          Per Curiam




                                               2